DETAILED ACTION
This Office action is in response to amendments filed 11/08/2022. It should be noted that claims 1-3 and 16-20 have been amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 16, and 18- 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christiansen 6,408,832.
Christiansen discloses, regarding claim 1, a device, comprising: a gas measurement device for use in process gas measurement applications (substantially broad), the gas measurement device comprising a modular pump system (see Fig. 2) and a gas flow path (through conduit 44 and conduit 110), the modular pump system comprising: a single pump unit (see 48) comprising a single pump unit housing 44 having a pump unit first end (see right end of 44 in Fig. 2), a pump unit second end (see left end of 44 in Fig. 2) and at least two connections (see ports for conduit 110 on the wall of 44) located between the pump unit first end and the pump unit second end (clearly shown in Fig. 2), the pump unit first end (right end of 44 in Fig. 2) defining one of a pump unit fluid inlet opening (see port surrounding 56) and a pump unit fluid outlet opening (see portion of passage 44 between 62 and 82), the pump unit second end (left end of 44 in Fig. 2) defining another one of the pump unit fluid inlet and the pump unit fluid outlet opening (portion of passage 44 between 62 and 82), the at least two connections (ports for conduit 110 on the wall of 44) being located between the pump unit fluid inlet opening (56) and the pump unit fluid outlet opening (portion of passage 44 between 62 and 82), wherein a portion of the pump unit housing 44 extends continuously, without interruption, from one of the at least two connections to another one of the at least two connections (see how the wall of 44 is flat and “uninterrupted” between the ports for 110), the pump unit housing 44 comprising a longitudinal axis, the pump unit housing portion extending in an axial direction with respect to the longitudinal axis (clearly shown in Fig. 1), the pump unit fluid inlet opening (port surrounding 56) being axially opposite the pump unit fluid outlet opening (portion of passage 44 between 62 and 82) with respect to the longitudinal axis (clearly shown in Fig. 2); and a plurality of different hook-up units 40, 82, 88, 110, 114, 122, 130, each of which is connectable to the pump unit (48) and wherein at least one of the hook-up units 110 has hook-up unit connections (the two ends of 110) corresponding to the at least two connections of the pump unit (see how 110 connects to ports on 44), the pump unit (48) being in fluid communication with the at least one of the hook-up units 110 via at least one of the hook-up unit connections of the at least one of the hook-up units 110 and at least one of the at least two connections of the pump unit (clearly shown in Fig. 2), the at least one of the hook-up unit connections of the at least one of the hook-up units 110 and the at least one of the at least two connections of the pump unit defining at least a portion of the gas flow path (clearly shown in Fig. 2), the hook-up unit connections comprising a hook-up unit fluid inlet (see left end of 110 where it connects to 44 in Fig. 2) and a hook-up unit fluid outlet (see right end of 110 where is connects to 44), the at least two connections comprising a connection inlet (port of 44 for 110 adjacent 50) and a connection outlet (port of 44 for 110 adjacent 52), the connection outlet being located adjacent to the hook-up unit fluid inlet (left end of 110 where it connects to 44 in Fig. 2), the connection inlet being located adjacent to the hook-up unit outlet (right end of 110 where is connects to 44); Re claim 2, wherein the pump unit or the at least one of the hook-up units or both the pump unit and the at least one of the hook-up units has a filter element 114 (substantially broad) associated with the one of the at least two connections, each of the at least two connections of the pump unit comprising a socket (see ports in 44 which receive pipe 110), each of the hook-up unit connections (the two ends of 110) of the at least one of the hook-up units comprising a plug connection, the plug connection being inserted in the socket (see how the ends of 110 insert into 44 in Fig. 2), the pump unit fluid inlet opening (56) being configured for gas entering the single pump unit in a longitudinal direction of the single pump unit, the pump unit fluid outlet opening (portion of passage 44 between 62 and 82) being configured for the gas exiting the single pump unit in the longitudinal direction of the single pump unit (clearly shown in Fig. 2); Re claim 4, wherein the at least one of the hook-up units 110 forms a buffer unit (substantially broad) and presents, in a connected state with the pump unit (48), an additional volume for this pump unit (clearly shown in Fig. 2); Re claim 5, wherein at least one of the hook-up units 110 forms one of a resistance unit and a buffer unit (see 114, 122); clearly shown in Fig. 2), the one of the resistance and the buffer unit comprising a means for adjusting a resistance (see 114) of the one of the resistance unit and the buffer unit; Re claim 6, wherein the means for adjusting comprises a pressure-dependent, automatically adjustable shut-off body 114.
Christiansen discloses, regarding claim 16, a method comprising: providing a gas measurement device for use in process gas measurement applications (substantially broad), the gas measurement device comprising a gas flow path (through conduit 44 and conduit 110) and a single pump unit (see 48) and a plurality of different hook-up units 40, 82, 88, 110, 114, 122, 130, each of which is connectable to the single pump unit (48), the single pump unit comprising a single pump unit housing 44, the pump unit housing comprising at least two pump unit connections (see ports for conduit 110 on the wall of 44), wherein at least one of the hook-up units 110 has hook-up unit connections (the two ends of 110) corresponding to the at least two pump unit connections (see how 110 connects to ports on 44), the pump unit housing 44 comprising a first pump unit end (see right end of 44 in Fig. 2) and a second pump unit end (see left end of 44 in Fig. 2), the first pump unit end comprising a pump unit fluid inlet opening (see port surrounding 56), the second pump unit end comprising a pump unit fluid outlet opening (see portion of passage 44 between 62 and 82), the pump unit fluid inlet opening (56) being axially opposite the pump unit fluid outlet opening (portion of passage 44 between 62 and 82) with respect to a longitudinal axis of the pump unit housing 44 (clearly shown in Fig. 2), wherein the at least two pump unit connections (ports for conduit 110 on the wall of 44) are located between the pump unit fluid inlet (56) and the pump unit fluid outlet (62), the pump unit housing 44 comprising a pump unit housing portion extending continuously, without interruption, from at least one of the two pump unit connections to another one of the at least two pump unit connections (see how the wall of 44 is flat and “uninterrupted” between the ports for 110), the gas flow path (44, 110) being defined by at least one of the hook-up unit connections of the at least one of the hook-up units 110 and at least one of the at least two pump unit connections (clearly shown in Fig. 2); connecting the at least one of the hook-up units 110 to at least one of the at least two pump unit connections to set an operating point of the pump unit (substantially broad, see 114 and 122 on 110), the at least one of the hook-up units 110 being in fluid communication with the pump unit (48) via at least the at least one of the at least two pump unit connections and the one of the hook-up unit connections of the at least one of the hook-up units 110 (clearly shown in Fig. 2); wherein the single pump unit housing is configured to receive gas in a gas receiving direction via the pump unit fluid inlet opening (56) and the single pump unit housing is configured to deliver the gas in a gas exiting direction via the pump unit fluid outlet opening (portion of passage 44 between 62 and 82), wherein the gas receiving direction and the gas exiting direction are parallel to a direction of the longitudinal axis of the pump unit housing (clearly shown in Fig. 2), each of the at least two pump unit connections comprising a socket (see ports in 44 which receive pipe 110), each of the hook-up unit connections (the two ends of 110) comprising a plug connection, the plug connection being inserted in the socket (see how the ends of 110 insert into 44 in Fig. 2).
Christiansen discloses, regarding claim 19, a device comprising: a gas measurement device for use in process gas measurement applications (substantially broad), the gas measurement device comprising a gas flow path (through conduit 44 and conduit 110), the gas measurement device comprising: a single pump unit (see 48) comprising a single pump unit housing 44, the pump unit housing 44 comprising at least two connections (see ports for conduit 110 on the wall of 44) located between one end of the pump unit housing 44 and another end of the pump unit housing 44, the one end of the pump unit housing comprising a pump unit fluid inlet (see port surrounding 56), the another end of the pump unit housing comprising a pump unit fluid outlet opening (portion of passage 44 between 62 and 82), the pump unit fluid inlet opening being axially opposite the pump unit fluid outlet opening with respect to a longitudinal axis of the single pump unit housing 44 (clearly shown in Fig. 2), the at least two connections (ports for conduit 110 on the wall of 44) being located between the pump unit fluid inlet (56) and the pump unit fluid outlet (62), the pump unit housing 44 comprising a pump unit housing portion extending continuously, without interruption, from one of the at least two connections to another one of the at least two connections (see how the wall of 44 is flat and “uninterrupted” between the ports for 110); and a plurality of different hook-up units 40, 82, 88, 110, 114, 122, 130, each of which is connectable to the pump unit (48), wherein at least one of the hook-up units 110 is connected directly to at least one of the at least two connections to set a pneumatic operating point of the pump unit (substantially broad, see 114 and 122 on 110), the at least one of the hook-up units 110 being in fluid communication with the pump unit (48) via at least one of a plurality of hook-up unit connections (the two ends of 110) of the at least one of the hook-up units 110 and the at least one of the at least two connections of the pump unit (ports for conduit 110 on the wall of 44), the at least one of the hook-up unit connections of the at least one of the hook-up units 110 and the at least one of the at least two connections of the pump unit (48) defining at least a portion of the gas flow path (this is clearly shown in Fig. 2); Re claim 20, wherein the single pump unit housing 44 is configured to receive gas in an axial direction of the single pump unit housing relative to the longitudinal axis of the single pump unit housing 44 via the pump unit fluid inlet opening (56) and the single pump unit housing is configured to guide the gas such that the gas exits the single pump unit housing via the pump unit fluid outlet opening (portion of passage 44 between 62 and 82) in the longitudinal direction of the single pump unit housing (clearly shown in Fig. 2), wherein the at least one of the hook-up unit connections 110 defines a hook-up unit connection inlet (see left end of 110 where it connects to 44 in Fig. 2), the at least two connections of the pump unit comprising a pump connection inlet (port of 44 for 110 adjacent 50) and a pump connection outlet (port of 44 for 110 adjacent 52), the pump connection outlet (port of 44 for 110 adjacent 52) being located adjacent to the hook-up unit connection inlet (clearly shown in Fig. 2), the pump unit housing 44 comprising a longitudinal axis, the pump unit housing portion extending in an axial direction with respect to the longitudinal axis, wherein: the at least one of the hook-up units 110 forms a resistance unit and presents, in a connected state with the pump unit (48), a pneumatic resistance for the pump unit (substantially broad, see 114 and 122); or the at least one of the hook-up units 110 forms a buffer unit (substantially broad) and presents, in a connected state with the pump unit (48), an additional volume for this pump unit (clearly shown in Fig. 2).

Allowable Subject Matter
Claims 3 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to the newly amended claims have been considered but are moot due to the new interpretation of the reference with regard to the fluid outlet opening. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746